The plaintiffs in error, William Day, Jr., and Carl Baker, hereinafter called defendants, were convicted in the county court of having the unlawful possession of a still, and were each sentenced to pay a fine of $500 and to serve six months in the county jail. The case was tried in August, 1928, and the appeal was lodged in this court in September, 1928. No briefs in support of the appeal have been filed.
The record discloses that at the time charged the officers with a search warrant searched the residence of Carl Baker and found a still with a considerable quantity of whisky and mash. Defendant Baker was present, assisting in the operation of the still. The evidence also connected defendant Day with the possession. The information charges the possession of the still, whisky, and mash. In the trial the allegation of the possession of the whisky and mash was treated as surplusage, and the trial was had upon the charge of the possession of a still. Defendant Baker sought to assume all the responsibility. There is no question of the guilt of defendants, and no miscarriage of justice. Such errors as appear do not require a reversal.
The case is affirmed.